PREWITT, Judge.
Following jury trial appellant was convicted of selling a controlled substance, marijuana. On appeal she contends the trial court erred in allowing an undercover detective to testify that approximately one and one-half to two weeks after the event charged he also purchased marijuana from appellant.
Appellant asserts that this testimony was inadmissible evidence of other crimes, relying on such cases as State v. Carter, 475 S.W.2d 85 (Mo.1972); State v. Reed, 447 S.W.2d 533 (Mo.1969); and State v. Burr, 542 S.W.2d 527, 530 (Mo.App.1976).
Respondent state contends that the evidence was admissible “in that it tended to prove appellant’s motive, intent and knowledge that the substance she was charged with selling the detective was marijuana and it tended to establish the identity of appellant with the crime charged.” The state does not discuss and makes no attempt to distinguish the cases relied upon by appellant.
Neither side cites the more recent cases of State v. Collins, 669 S.W.2d 933 (Mo. banc 1984), and State v. Owen, 753 S.W.2d 114 (Mo.App.1988). The cases herein cited establish that the evidence was improper and calls for a reversal. Appeal No. 19396 from the denial of appellant’s post conviction relief motion is thus moot.
Appeal No. 19396 is dismissed as moot; the judgment of conviction, Appeal No. 18700, is reversed and the cause remanded for a new trial.
GARRISON, P.J., and CROW, J., concur.